 

FIRST AMENDMENT TO AMENDED AND RESTATED



REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of April 9, 2013, among
INTEGRATED DRILLING EQUIPMENT, LLC, a Delaware limited liability company (“IDE”
and “Borrowing Agent”), INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), and EMPEIRIA ACQUISITION CORP.,
a Delaware corporation (“Empeiria,” and collectively with IDE and Holdings,
“Borrowers”), each of the financial institutions which are now or which
hereafter become a party hereto (individually, each a “Lender” and collectively,
the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders
(PNC, in such capacity, the “Agent”). Capitalized terms used but not defined in
this Amendment shall have the meanings given them in the Credit Agreement
(defined below).

 

RECITALS

 

A.           Borrowers, Agent and the Lenders are parties to that certain
Amended and Restated Revolving Credit and Security Agreement, dated as of
December 14, 2012 (as amended, restated, joined, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

B.           The following Events of Default have occurred and are continuing:

 

(i) an Event of Default under Section 10.5 of the Credit Agreement as a result
of Borrowers’ failure to comply with the Minimum Liquidity Test set forth in
Section 6.5(c) of the Credit Agreement for the two consecutive months ending
December 31, 2012 and January 31, 2013 and the two consecutive months ending
January 31, 2013 and February 28, 2013;

 

(ii) an Event of Default under Section 10.5 of the Credit Agreement as a result
of IDE not complying with Section 7.12 of the Credit Agreement in connection
with the formation of IDE Perforacion Mexico S DE RL DE CV (“IDE-Mex”),
including failing to cause IDE-Mex to join in the Credit Agreement as a
Borrower;

 

(iii) an Event of Default under Section 10.5 of the Credit Agreement as a result
of IDE making a capital contribution to, and holding Equity Interests in,
IDE-MEX in violation of Section 7.4 of the Credit Agreement;

 

(iv) an Event of Default under Section 10.5 of the Credit Agreement as a result
of IDE’s failure to provide a month by month projected cash flow of Borrowers
and their Subsidiaries on a consolidated and consolidating basis for the fiscal
year ending December 31, 2013 that is required under Section 9.12 of the Credit
Agreement; and

 

(iv) an Event of Default under Section 10.12(b) of the Credit Agreement as a
result of events of default occurring under the Elm Park Loan Agreement relating
to the Borrowers’ failure to comply with Sections 4.15(h), 6.5(f), 7.4, 7.12,
8.2, 9.2 and 9.12 of the Elm Park Loan Agreement (collectively, the “Existing
Defaults”).

 

C.           As a condition to waiving the Existing Defaults, Agent and Lender
have required, and Borrowers have agreed, that Borrowers shall engage a
third-party business consulting firm acceptable to Agent and Lender, to review,
analyze and advise as to business operations and financial performance of
Borrowers.

 

 

 

 

D.           Borrowers, Agent and Lender have agreed to amend the Credit
Agreement and Other Documents, subject to the terms and conditions of this
Amendment.

 

AGREEMENTS

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

Article I
Amendments to Credit Agreement and Other Documents.

 

1.01         The following definitions contained in Section 1.2 of the Credit
Agreement are hereby deleted in their entirety and replaced with the following:

 

“Anti-Terrorism Laws” shall mean shall mean any laws primarily relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, all as amended, supplemented or replaced from time
to time.

 

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Commitment Percentage of Advances, (ii) if applicable, fund any portion
of its Participation Commitment in Letters of Credit or (iii) pay over to the
Agent, the Issuer or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including a particular Default or Event of Default, if any) has not been
satisfied; (b) has notified the Borrowers or the Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including a particular Default or Event of Default, if any) to funding a loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within two Business Days
after request by the Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Agent’s receipt of
such certification in form and substance satisfactory to the Agent; (d) has
become the subject of an Insolvency Event; or (e) has failed at any time to
comply with the provisions of Section 2.20(d) with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its pro rata
share of such payments due and payable to all of the Lenders.

 

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (a) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US Dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which Dollar deposits
are offered by leading banks in the London interbank deposit market (a “LIBOR
Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for Dollars for an amount comparable to such Eurodollar Rate Loan
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any LIBOR Alternate Source, a comparable
replacement rate determined by Agent at such time (which determination shall be
conclusive absent manifest error)), by (b) a number equal 1.00 minus the Reserve
Percentage. The Eurodollar Rate may also be expressed by the following formula:

 

2

 

 

Average of London interbank offered rates quoted by Bloomberg or
 appropriate successor as shown on   LIBOR   Bloomberg Page BBAM1
Rate =         1.00 – Reserve Percentage

 

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give reasonably prompt
notice to the Borrowers of the Eurodollar Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.”

 

1.02         The following new defined terms are hereby added to Section 1.2
(General Terms) in the appropriate alphabetical order:

 

““Cash Flow Projections” is defined in Section 9.18.

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

 

“Commitment Amount” shall mean, (i) as to any Lender, the Revolving Commitment
amount (if any) set forth below such Lender’s name on the signature page hereto
(or, in the case of any Lender that became party to this Agreement after the
Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving Commitment
amount (if any) of such Lender as set forth in the applicable Commitment
Transfer Supplement).

 

“Compliance Authority” shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) the U.S. Internal Revenue
Service, (f) the U.S. Justice Department, and (g) the U.S. Securities and
Exchange Commission.

 

3

 

 

“Covered Entity” shall mean each Borrower, each Borrower’s Subsidiaries, all
Guarantors, and all pledgers of Collateral.

 

“Excluded Taxes” shall mean, with respect to the Agent, any Lender, Participant,
Issuer or any other recipient of any payment to be made by or on account of any
Obligations, (a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise Taxes imposed on it (in lieu of net income Taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, Participant or Issuer, in which its applicable
lending office is located, (b) any branch profits Taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
any Borrower is located, (c) in the case of a Foreign Lender, any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.10(e), except to the extent
that such Foreign Lender or Participant (or its assignor or seller of a
participation, if any) was entitled, at the time of designation of a new lending
office (or assignment or sale of a participation), to receive additional amounts
from any Borrower with respect to such withholding tax pursuant to Section
3.10(a), or (d) any Taxes imposed on any “withholdable payment” payable to such
recipient as a result of the failure of such recipient to satisfy the
requirements set forth in the FATCA after December 31, 2012.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof.

 

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

 

“First Amendment Effective Date” shall mean April 9, 2013.

 

“First Amendment” means that certain First Amendment to Amended and Restated
Revolving Credit and Security Agreement dated April 9, 2013, among Borrowers,
Lenders, and Agent.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Initial Cash Flow Projections” shall mean, Borrowers’ projected cash sources
and uses for Borrowers on a consolidated bi-weekly basis for the period ending
June 28, 2013, delivered to Agent in connection with the First Amendment.

 

4

 

 

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of the Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clause (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law.

 

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Letters of
Credit, in an aggregate principal and/or face amount not to exceed the
Commitment Amount (if any) of such Lender.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained by any Compliance Authority.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.”

 

5

 

 

1.03         Section 1.2 (General Terms) is hereby amended to delete the defined
term “Payee” in its entirety.

 

1.04         Section 2.2(g) (Procedure for Revolving Advances Borrowing) of the
Credit Agreement is hereby amended and restated in its entirety and replaced
with the following:

 

“(g)          Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, including without limitation any Change in Law, shall
make it unlawful for Lenders or any Lender (for purposes of this subsection (g),
the term “Lender” shall include any Lender and the office or branch where any
Lender or any Person controlling such Lender makes or maintains any Eurodollar
Rate Loans) to make or maintain its Eurodollar Rate Loans, the obligation of
Lenders (or such affected Lender) to make Eurodollar Rate Loans hereunder shall
forthwith be cancelled and Borrowers shall, if any affected Eurodollar Rate
Loans are then outstanding, promptly upon request from Agent, either pay all
such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type. If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts set forth in clause (f) above. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by Lenders to Borrowing Agent shall be conclusive absent
manifest error.”

 

1.05         Section 2.23 (Defaulting Lender) of the Credit Agreement is hereby
amended and restated in its entirety and replaced with the following:

 

“2.23         Defaulting Lender.

 

(a)          Notwithstanding anything to the contrary contained herein, in the
event any Lender is a Defaulting Lender, all rights and obligations hereunder of
such Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.23 so long as such Lender is
a Defaulting Lender.

 

(b)          (i) except as otherwise expressly provided for in this Section
2.23, Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective
Commitment Percentages, and no Commitment Percentage of any Lender or any pro
rata share of any Revolving Advances required to be advanced by any Lender shall
be increased as a result of any Lender being a Defaulting Lender. Amounts
received in respect of principal of any type of Revolving Advances shall be
applied to reduce such type of Revolving Advances of each Lender (other than any
Defaulting Lender) holding a Revolving Commitment in accordance with their
Commitment Percentages; provided, that, Agent shall not be obligated to transfer
to a Defaulting Lender any payments received by Agent for the Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees). Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent.
Agent may hold and, in its discretion, re-lend to a Borrower the amount of such
payments received or retained by it for the account of such Defaulting Lender.

 

(ii)         fees pursuant to Section 3.2(b) hereof shall cease to accrue in
favor of such Defaulting Lender.

 

6

 

 

(iii)        if any Letter of Credit Borrowings (or drawings under any Letter of
Credit for which the Issuer has not been reimbursed) are outstanding or exist at
the time any such Lender holding a Revolving Commitment becomes a Defaulting
Lender, then:

 

(A)         the Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all outstanding Letters of Credit shall be reallocated among
the Non-Defaulting Lenders holding Revolving Commitments in proportion to the
respective Commitment Percentages of such Non-Defaulting Lenders to the extent
(but only to the extent) that (x) such reallocation does not cause the aggregate
sum of outstanding Revolving Advances made by any such Non-Defaulting Lender
holding a Revolving Commitment plus such Lender’s reallocated Participation
Commitment in the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit to exceed the Commitment Amount of any such Non-Defaulting Lender, and
(y) no Default or Event of Default has occurred and is continuing at such time;

 

(B)         if the reallocation described in clause (A) above cannot, or can
only partially, be effected, the Borrowers shall within three Business Days
following notice by the Agent cash collateralize for the benefit of the Issuer
the Borrowers’ obligations corresponding to such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
(after giving effect to any partial reallocation pursuant to clause (A) above)
in accordance with Section 3.2 for so long as such Obligations are outstanding;

 

(C)         if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit pursuant to clause (B) above, the Borrowers shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 3.2(a) with respect
to such Defaulting Lender’s Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;

 

(D)         if the Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit is reallocated pursuant to clause (A)
above, then the fees payable to the Lenders holding Revolving Commitments
pursuant to Section 3.2(a) shall be adjusted and reallocated to the
Non-Defaulting Lenders holding Revolving Commitments in accordance with such
reallocation; and

 

(E)         if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor cash collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of the Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender’s Commitment Percentage of the Maximum Undrawn Amount
of all Letters of Credit shall be payable to the Issuer (and not to such
Defaulting Lender) until (and then only to the extent that) such Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
and/or cash collateralized; and

 

7

 

 

(iv)         so long as any Lender holding a Revolving Commitment is a
Defaulting Lender, the Issuer shall not be required to issue, amend or increase
any Letter of Credit, unless such Issuer is satisfied that the related exposure
and the Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit (after giving effect to any such issuance,
amendment, increase or funding) will be fully allocated to the Non-Defaulting
Lenders holding Revolving Commitments and/or cash collateral for such Letters of
Credit will be provided by the Borrowers in accordance with clause (A) and (B)
above, and participating interests in any newly issued or increased Letter of
Credit shall be allocated among the Non-Defaulting Lenders in a manner
consistent with Section 2.23(b)(ii)(A) above (and such Defaulting Lender shall
not participate therein).

 

(c)          A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Commitment Percentage.

 

(d)          Other than as expressly set forth in this Section 2.23, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

(e)          In the event that the Agent, the Borrowers, and the Issuer agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Agent will so notify the parties
hereto, and, if such cured Defaulting Lender is a Lender holding a Revolver
Commitment, then Participation Commitments of the Lenders holding Revolving
Commitments (including such cured Defaulting Lender) of the Maximum Undrawn
Amount of all outstanding Letters of Credit shall be reallocated to reflect the
inclusion of such Lender’s Revolving Commitment, and on such date such Lender
shall purchase at par such of the Revolving Advances of the other Lenders as the
Agent shall determine may be necessary in order for such Lender to hold such
Revolving Advances in accordance with its Commitment Percentage.

 

(f)          If  Issuer has a good faith belief that any Lender holding a
Revolver Commitment has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
Issuer shall have entered into arrangements with the Borrower or such Lender,
satisfactory to Issuer, as the case may be, to defease any risk to it in respect
of such Lender hereunder.”

 

1.06         Section 3.7 (Increased Costs) of the Credit Agreement is hereby
amended and restated in its entirety and replaced with the following:

 

“3.7.          Increased Costs. In the event that any Applicable Law or any
Change in Law or compliance by any Lender (for purposes of this Section 3.7, the
term “Lender” shall include Agent, any Issuer or Lender and any corporation or
bank controlling Agent, any Lender or Issuer and the office or branch where
Agent, any Lender or Issuer (as so defined) makes or maintains any Eurodollar
Rate Loans) with any request or directive (whether or not having the force of
law) from any central bank or other financial, monetary or other authority after
the date hereof, shall:

 

8

 

 

(a)          subject Agent, any Lender or Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan, or change the
basis of taxation of payments to Agent, such Lender or Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.10 and the
imposition of, or any change in the rate of, any Excluded Taxes payable by
Agent, such Lender or such Issuer);

 

(b)          impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of Agent, Issuer
or any Lender, including pursuant to Regulation D of the Board of Governors of
the Federal Reserve System; or

 

(c)          impose on Agent, any Lender or Issuer or the London interbank LIBOR
market any other condition, loss or expense (other than Taxes) affecting this
Agreement or any Other Document or any Advance made by any Lender, or any Letter
of Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to Agent, any
Lender or Issuer of making, converting to, continuing, renewing or maintaining
its Advances hereunder by an amount that Agent or such Lender or Issuer deems to
be material or to reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the Advances by an amount that Agent
or such Lender or Issuer deems to be material, then, in any case the Borrowers
shall promptly pay Agent or such Lender or Issuer, upon its demand, such
additional amount as will compensate Agent or such Lender or Issuer for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be. Agent or such Lender or Issuer shall
certify the amount of such additional cost or reduced amount to the Borrowers,
and such certification shall be conclusive absent manifest error.”

 

1.07         Section 3.9 (Capital Adequacy) of the Credit Agreement is hereby
amended by deleting the reference in the first sentence thereof to “or any
change therein” and replacing it with a reference to “Change in Law”.

 

1.08         Section 3.10 (Gross Up for Taxes) of the Credit Agreement is hereby
amended and restated in its entirety and replaced with the following:

 

“3.10 Taxes.

 

(a)          Any and all payments by or on account of any Obligations hereunder
or under any Other Document shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if the Borrowers shall be required by Applicable Law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent, Lender, Issuer or Participant, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall
timely pay the full amount deducted to the relevant Governmental Body in
accordance with Applicable Law.

 

9

 

 

(b)          Without limiting the provisions of Section 3.10(a) above, the
Borrowers shall timely pay any Other Taxes to the relevant Governmental Body in
accordance with Applicable Law.

 

(c)          Each Borrower shall indemnify Agent, each Lender, Issuer and any
Participant, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Agent, such Lender, Issuer, or such Participant, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Body. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by any Lender, Participant or the Issuer (with a copy to Agent), or by
Agent on its own behalf or on behalf of a Lender or the Issuer, shall be
conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Body, the Borrowers shall deliver
to Agent the original or a certified copy of a receipt issued by such
Governmental Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to Agent.

 

(e)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or under any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any Other
Document shall deliver to the Borrowers (with a copy to Agent), at the time or
times prescribed by Applicable Law and at the time or times reasonably requested
by the Borrowers or Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding the submission
of such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations or other Applicable Law. Further, Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender, Issuer or assignee or participant of a Lender or Issuer
for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Code. In addition, any Lender, if requested by
the Borrowers or Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrowers or Agent as will enable
the Borrowers or Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that any Borrower is resident for tax
purposes in the United States of America, any Foreign Lender (or other Lender)
shall deliver to the Borrowers and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
(or other Lender) becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Agent, but only if such
Foreign Lender (or other Lender) is legally entitled to do so), whichever of the
following is applicable: two (2) duly completed valid originals of IRS Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

 

10

 

 

(i)          two (2) duly completed valid originals of IRS Form W-8ECI,

 

(ii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two duly completed valid originals of IRS Form W-8BEN,

 

(iii)        any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or

 

(iv)         To the extent that any Lender is not a Foreign Lender, such Lender
shall submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender.

 

(f)          If a payment made to a Lender, Participant, Issuer or Agent under
any Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Person fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender, Participant, Issuer or Agent shall deliver to the
Agent (in the case of a Lender, Participant or Issuer) and the Borrowers (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (B) other documentation
reasonably requested by the Agent or any Borrower sufficient for Agent and the
Borrowers to comply with their obligations under FATCA and to determine that
such Lender, Participant, Issuer, or Agent has complied with such applicable
reporting requirements.

 

(g)          If the Agent, a Lender, a Participant or the Issuer determines, in
its sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrowers or with respect
to which the Borrowers have paid additional amounts pursuant to this Section, it
shall pay to the Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund); net of all out-of-pocket expenses of the Agent, such
Lender, Participant or the Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Body with respect to
such refund), provided that the Borrowers, upon the request of the Agent, such
Lender, Participant or the Issuer, agree to repay the amount paid over to the
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Body) to the Agent, such Lender, Participant or the Issuer in the
event the Agent, such Lender, Participant or the Issuer is required to repay
such refund to such Governmental Body. This Section shall not be construed to
require the Agent, any Lender, Participant or the Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.”

 

11

 

 

1.09         The Credit Agreement is hereby amended to (i) delete Section 3.11
(Withholding Tax Exemption) of the Credit Agreement in its entirety and (ii)
replace each reference to Section 3.11 in the Credit Agreement with a reference
to Section 3.10.

 

1.10         Section 4.11 (Insurance) of the Credit Agreement is hereby amended
by adding the following sentence at the end of such Section:

 

“Borrowers shall take all actions required under the Flood Laws and/or requested
by Agent to assist in ensuring that each Lender is in compliance with the Flood
Laws applicable to the Collateral, including, but not limited to, providing
Agent with the address and/or GPS coordinates of each structure on any real
property that will be subject to a mortgage in favor of Agent, for the benefit
of the Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws.”

 

1.11         Section 5.7(b) (O.S.H.A. and Environmental Compliance) of the
Credit Agreement is deleted in its entirety and replaced with the following:

 

“(b) Each Borrower has been issued all required federal, state and local
licenses, certificates or permits (collectively, “Approvals”) relating to all
applicable Environmental Laws and all such Approvals are current and in full
force and effect.”

 

1.12         Section 5.7 (O.S.H.A. and Environmental Compliance) of the Credit
Agreement is hereby amended to add a new clause (d) at the end of such Section
as follows:

 

“(d)           All Real Property owned by any Borrower is insured pursuant to
policies and other bonds which are valid and in full force and effect and which
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of Borrowers in accordance
with prudent business practice in the industry of Borrowers. Borrowers have
taken all actions required under the Flood Laws and/or requested by Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing Agent
with the address and/or GPS coordinates of each structure located upon any Real
Property that will be subject to a Mortgage in favor of Agent, for the benefit
of the Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral.”

 

1.13         Section 6.5(c) (Minimum Liquidity Test) of the Credit Agreement is
deleted in its entirety and replaced with the following:

 

“(c)          Minimum Liquidity Test. Subject to the proviso below, Borrowers
shall

 

12

 

 

(i)          cause as of the last day of each fiscal month of Borrowers,
commencing with the month ending December 31, 2012, Projected Net Availability
to exceed $1.00; and

 

(ii)         cause as of the last day of each fiscal month of Borrowers,
commencing with the fiscal month ending May 31, 2013, the sum of (A) Pledged
Cash plus (B) Undrawn Availability, to equal or exceed $5,000,000;

 

provided that, notwithstanding anything herein to the contrary, it shall not
constitute a Default or Event of Default if Borrowers violate either or both
components of the Minimum Liquidity Test set forth in preceding clauses (i) or
(ii), unless and until the Borrowers fail to satisfy both components of the
Minimum Liquidity Test for two consecutive months.”

 

1.14         Section 7.4 (Investments) of the Credit Agreement is hereby amended
by deleting the words “, and (l) Permitted Acquisitions.” and replacing them
with:

 

“, (l) Permitted Acquisitions and (m) investments of the Borrowers in Foreign
Subsidiaries in an aggregate amount not to exceed $100,000 at any time.”

 

1.15         Section 9.3 (Environmental Reports) of the Credit Agreement is
hereby amended to delete the word “President” and replace it with “President or
Chief Financial Officer.”

 

1.16         The Credit Agreement is hereby amended to add the following Section
9.18 (Weekly Cash Flow Projections) in the appropriate numerical order:

 

“9.18         Weekly Cash Flow Projections. Commencing on April 17, 2013 and
thereafter by the Wednesday of each week thereafter, Borrowers shall deliver to
Agent an updated set of projections of Borrowers’ consolidated cash sources and
uses for the week when such projections are delivered and for the following
twelve weeks, prepared on a bi-weekly basis in a manner similar to the Initial
Cash Flow Projections and otherwise in form reasonably satisfactory to Agent
(the Initial Cash Flow Projections, as updated by the updated weekly projections
described in this Section 9.18 that are most recently delivered to Agent, the
“Cash Flow Projections”).

 

1.17         The Credit Agreement is hereby amended to add the following Section
10.21 (Reportable Compliance Event) in the appropriate numerical order:

 

“10.21          Reportable Compliance Event.         The occurrence of any
Reportable Compliance Event, or any Borrower’s failure to immediately report a
Reportable Compliance Event in accordance with Section 16.19 hereof.”

 

1.18         The Credit Agreement is hereby amended to add the following Section
16.19 (Money Laundering/International Trade Law Compliance) in the appropriate
numerical order:

 

“16.19 Anti-Money Laundering/International Trade Law Compliance. Each Borrower
represents and warrants to the Agent, as of the date of this Agreement, the date
of each Advance, the date of any renewal, extension or modification of this
Agreement, and at all times until this Agreement has been terminated and all
Obligations have been indefeasibly paid in full, that: (a) no Covered Entity (i)
is a Sanctioned Person; (ii) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any law, regulation, order or directive enforced by any Compliance Authority;
(b) the Advances will not be used to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (c) the funds used to repay the
Obligations are not derived from any activity that violates any Anti-Terrorism
Laws; and (d) each Covered Entity is in compliance with, and no Covered Entity
engages in any dealings or transactions prohibited by any Anti-Terrorism Laws.
The Borrowers covenant and agree that they shall immediately notify the Agent in
writing upon the occurrence of a Reportable Compliance Event.”

 

13

 

 

Article II
effectiveness of amendments

 

2.01         Conditions. This Amendment shall be effective as of the date hereof
once each of the following has been delivered to Agent or performed to Agent’s
satisfaction:

 

(a)          this Amendment executed by Borrowers, Agent and Lender;

 

(b)          Agent shall have received Borrowers’ projected cash sources and
uses for Borrowers on a consolidated bi-weekly basis for the period ending on
June 28, 2013 (the “Initial Cash Flow Projections”), which shall be in a form
reasonably satisfactory to the Agent;

 

(c)          payment by Borrowers to Agent for the account of PNC Bank, as
Lender, an amendment and waiver fee pursuant to the terms of the confidential
fee letter dated of even date herewith;

 

(d)          an executed copy of an amendment to the Elm Park Loan Agreement in
form and substance satisfactory to Agent and Lender in all respects, and which
waives Borrowers’ non-compliance with the minimum liquidity test and certain
other covenants set forth in the Elm Park Loan Agreement (the “EP Amendment”);
and

 

(e)          such other documents, instruments and information as Agent may
reasonably request.

 

Article III
WAIVERS, CoNSENT, REPRESENTATIONS AND WARRANTIES

 

3.01         Waiver of Existing Default. Subject to the terms and conditions set
out in this Amendment, and in reliance of the representations and warranties of
Borrowers set forth in Section 3.05 hereof, Agent and Lender hereby (a) waive
any violation of, or noncompliance with, any provision of Credit Agreement or
any Other Documents caused solely by the Existing Defaults, and (b) agree not to
exercise any of their rights available under the Credit Agreement or the Other
Documents solely as a result of any such violation or noncompliance described in
clause (a) of this Section 3.01. Except as set forth in the first sentence of
this Section 3.01, Borrowers hereby agree that (i) such waiver does not
constitute a waiver of any present or future violation of or noncompliance with
any provision of the Credit Agreement or Other Documents or a waiver of Agent’s
or Lender’s rights to insist upon strict compliance with each term, covenant,
condition, and provision of the Credit Agreement or any Other Documents executed
from time to time in connection therewith, or (ii) prejudice any right or remedy
Agent or Lender may now have (after giving effect to the foregoing waiver) or
may have in the future under or in connection with the Credit Agreement or any
Other Documents. Except as set forth in the first sentence of this Section 3.01,
Agent and Lender hereby reserve all rights granted under the Credit Agreement,
this Amendment, and any other contract or instrument among Borrowers, Lender and
Agent.

 

14

 

 

3.02         Consent to Merger/Name Change. Empeiria desires to form Integrated
Drilling Equipment Holdings Corp., a Delaware corporation (“Merger Sub”), and
merge therewith, with Empeiria being the surviving corporation of such merger
and adopting the name Integrated Drilling Equipment Holdings Corp. going forward
(the “Proposed Name Change”). Empeiria represents, warrants and covenants that
Merger Sub will have no material business, operations, assets, or liabilities at
any time prior to the merger with Empeiria. Agent and Lenders hereby consent to
the Proposed Name Change. Agent and Lenders waive the 30 days prior written
notice of the Proposed Name Change from Empeiria to Agent and Lenders set forth
in Section 7.15(b) of the Credit Agreement. Furthermore, so long as (a) the
Proposed Name Change occurs on or prior to April 10, 2013, and (b) Merger Sub
has no material business, operations, assets, or liabilities at any time prior
to the merger with Empeiria, Agent and Lenders waive compliance by the Borrowers
with Sections 7.1, 7.4, 7.12, 7.15 and 7.23 in connection with the formation of
Merger Sub and the merger and agree that Merger Sub is not required to become a
Guarantor or co-borrower under the Credit Agreement prior to the Proposed Name
Change.

 

3.03         February 2013 Financial Statements. Agent and Lender agree that the
date by which Borrowers are required to provide their monthly financial
statements for February 2013, per Section 9.9 of the Credit Agreement, is
extended to April 15, 2013.

 

3.04         Consent to Amendment. Agent and Lenders hereby consent to the
execution and delivery of the amendment to the EP Amendment in the form provided
to Agent on or before the date hereof.

 

3.05         Scope of Agreement; RELEASE. Except as specifically amended and/or
waived by this Amendment, the Credit Agreement and Other Documents are unchanged
and continue in full force and effect and are valid, binding and enforceable
against Borrowers in accordance with their respective terms. Borrowers hereby
acknowledge as of the date hereof that they have no knowledge of any defense,
counterclaim, offset, cross complaint, claim or demand of any kind or nature
whatsoever that can be asserted by them against Agent or any Lender or to reduce
or eliminate all or any part of their liability to repay any advances or
extensions of credit from Lenders to Borrowers under the Credit Agreement, as
amended hereby, or the other documents or to seek affirmative relief or damages
of any kind or nature from Lenders or Agent. Notwithstanding the foregoing, each
Borrower hereby releases and disclaims forever any defenses, counterclaims,
offsets, cross complaints, claims or demands of any kind or nature, known or
unknown, whatsoever in each case existing as of the date hereof, or which may
hereafter accrue solely to the extent regarding any actions or facts occurring
prior to the date hereof, against Agent or any Lender and their respective
directors, officers, affiliates, attorneys, employees and agents.

 

3.06         Representations and Warranties. Borrowers jointly and severally
represent and warrant to Agent and Lender that (a) they possess all requisite
company or corporate power and authority to execute, deliver and comply with the
terms of this Amendment, (b) this Amendment has been duly authorized and
approved by all requisite company or corporate action on the part of each
Borrower, (c) no other consent of any individual or entity (other than Agent and
Lender and the Elm Park Agent and Elm Park Lenders to the extent required by
Section 2.01(d)) is required for this Amendment to be effective, (d) the
execution and delivery of this Amendment does not violate the organizational
documents of any Borrower, (e) the representations and warranties in the Credit
Agreement and each Other Document to which each Borrower is a party are true and
correct in all material respects on and as of the date of this Amendment as
though made on the date of this Amendment (except to the extent that such
representations and warranties speak to a specific date or to the extent such
representations and warranties relate to the Existing Defaults), (f) each
Borrower is in compliance with all covenants and agreements, other than with
respect to the Existing Defaults, contained in the Credit Agreement and each
Other Document to which it is a party, and (g) no Default or Event of Default
(other than the Existing Defaults) has occurred and is continuing. The
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment. No investigation by Agent or Lender is
required for Agent or Lender to rely on the representations and warranties in
this Amendment.

 

15

 

 

Article IV

CONSULTANT and financing updates

 

4.01         Consultant. By not later than two weeks following the date hereof
(and in any event by no later than April 30, 2013), Borrowers shall engage a
third-party business consulting firm reasonably acceptable to Agent (the
“Consultant”) to consult, review, analyze and advise as to the ongoing business
operations, contracts, and financial performance of Borrowers. Borrowers shall
require the Consultant (i) to remain engaged by Borrowers at all times following
the date hereof (unless replaced with another Consultant that is acceptable to
Agent), (ii) to provide Agent with copies of the written reports, data and
recommendations with respect to the Borrowers and to disclose information
regarding the Borrower’s business as Agent may request, and (iii) to fully
cooperate with and to promptly respond to inquiries or requests from Agent.

 

4.02         Financing Updates. Borrowers shall comply with Section 4.01 of the
EP Amendment regarding providing Elm Park Agent weekly updates on Borrowers’
efforts to raise additional capital for Emperia.

 

Article V
Miscellaneous.

 

5.01         No Waiver of Defaults. Except as expressly set forth herein, this
Amendment does not constitute (i) a waiver of, or a consent to, (A) any
provision of any Credit Agreement or any Other Document not expressly referred
to in this Amendment, or (B) any present or future violation of, or default
under, any provision of the Credit Agreement or Other Documents, or (ii) a
waiver of Agent or Lender’s right to insist upon future compliance with each
term, covenant, condition and provision of the Credit Agreement or Other
Documents.

 

5.02         Form. Each agreement, document, instrument or other writing to be
furnished to Agent under any provision of this Amendment must be in form and,
other than Cash Flow Projections, in substance satisfactory to Agent.

 

5.03         Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the Other Documents.

 

5.04         Costs, Expenses and Attorneys’ Fees. Borrowers jointly and
severally agree to pay or reimburse Agent and Lender on demand for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, and execution of this Amendment and other documents
executed in connection therewith, including, without limitation, the reasonable
fees and disbursements of Agent and Lender’s counsel.

 

5.05         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors,
assigns, heirs and legal representatives, as applicable.

 

16

 

 

5.06         Multiple Counterparts. This Amendment may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile,
portable document format (PDF), and other electronic means. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on
Borrowers, Agent and Lender.

 

5.07         Governing Law. This Amendment must be construed, and its
performance enforced, under Texas law.

 

5.08         Entirety. This Amendment, the Credit Agreement and the Other
Documents (as amended hereby) represent the final agreement among the parties
and may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements by the Parties. There are no unwritten oral agreements among the
Parties.

 

[Signatures are on the following pages.]

 

17

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first written above.

 

    BORROWERS:           INTEGRATED DRILLING EQUIPMENT, LLC           By: /s/ N.
Michael Dion     Name: N. Michael Dion     Title: CFO           INTEGRATED
DRILLING EQUIPMENT COMPANY HOLDINGS, LLC           By: /s/ N. Michael Dion    
Name: N. Michael Dion     Title: CFO           EMPEIRIA ACQUISITION CORP.      
    By: /s/ N. Michael Dion     Name: N. Michael Dion     Title: CFO

 

Signature Page to First Amendment to Amended and Restated

Revolving Credit and Security Agreement

 

 

 

 

    AGENT AND LENDER:           PNC BANK, NATIONAL ASSOCIATION           By: /s/
Kay L. Murphy       Kay L. Murphy       Vice President

 

Signature Page to First Amendment to Amended and Restated

Revolving Credit and Security Agreement

 

 

 

